
	

113 S2643 IS: To require a report by the Federal Communications Commission on designated market areas.
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2643
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Booker (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require a report by the Federal Communications Commission on designated market areas.
	
	
		1.Report on designated market areas(a)DefinitionsIn this section—(1)the term appropriate congressional committees means—(A)the Committee on Energy and Commerce and the Committee on the Judiciary of the House of
			 Representatives; and(B)the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the
			 Senate;(2)the term Commission means the Federal Communications Commission;(3)the terms designated market area and local market have the meaning given those terms in section 122(j) of title 17, United States Code; and(4)the term television broadcast station has the meaning given the term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C.
			 325(b)(7)).(b)FindingsCongress finds the following:(1)The telecommunications and media policy of the United States has long valued localism, competition,
			 and diversity of voices.(2)Broadcasters play an essential role in providing critical emergency alerts,
			 news, and information that responds to the needs of their
			 communities.(3)Broadcast television remains an important medium for reaching communities, even as technological
			 innovations
			 and new forms of communication continue to expand.(4)It is in the public interest to study—(A)how designated market areas impact access to local and in-State programming; and(B)how any deficiencies in localism might be addressed.(c)Report(1)In generalNot later than 18 months after the date of enactment of this Act, the Commission shall submit to
			 the appropriate congressional committees a
			 report that contains—(A)an analysis of—(i)the extent to which consumers in each local market have access to broadcast programming from
			 television broadcast stations located outside their local market; and(ii)(I)whether there are alternatives to the use of designated
			 market areas to define markets that would provide consumers with more
			 local
			 programming options; and(II)the potential impact the alternatives described in clause (i) could have on localism and on
			 broadcast television locally, regionally, and nationally; and(B)recommendations on how to foster increased localism in States served by
			 out-of-State designated market areas.
					(2)Considerations for fostering increased localismIn making recommendations under paragraph (1)(B), the Commission shall consider—(A)the impact that designated market areas that cross State lines have on access to local programming;(B)the impact that designated market areas have on local programming in rural areas; and(C)the state of local programming in States served exclusively by out-of-State designated market
			 areas.
